Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 does not further limit the final clause of amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pelot (US 9,422,018) in view of Hara (US 8,781,690).
In re claims 1 and 21, Pelot discloses an actuation controller for a rider posture changing device of a human-powered vehicle, the rider posture changing device including a first member (315), a second member (310), and an electrical actuator (365) configured to move the second member relative to the first member, the actuation controller comprising: a detector (displacement/pressure sensor 570) configured to detect actuation information relating to an actuation state in which the electrical actuator moves the second member relative to the first member; and a controller (370) configured to evaluate the actuation state in accordance with the actuation information detected by the detector, but does not disclose wherein the detector is configured to detect electrical-load information of the electrical actuator as the actuation information.  Hara, however, does disclose an adjustable seat post wherein the detector (electronic detector 48, e.g. potentiometer) is configured to detect electrical-load information (voltage measured by potentiometer) of the electrical actuator as the actuation information. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pelot such that it further comprised the detector of Hara to determine the seat height in case of failure of the pressure sensor of Pelot.
In re claim 16, Pelot further discloses wherein the controller is provided to the rider posture changing device as shown in Figure 3B.  
In re claim 17, Pelot further discloses further comprising a wireless communicator (column 9, lines 25-27).  
In re claim 18, Pelot further discloses further comprising an informing device configured to inform a user of a determination result (seat post height) of the controller (column 13, lines 40-52).  
In re claim 19, Pelot further discloses wherein the first member includes a first tube, the second member includes a second tube, and the electrical actuator is configured to move the second tube relative to the first tube as shown in Figures 7A-7B.  
In re claim 20, Pelot further discloses an actuation system for a human-powered vehicle, comprising: the actuation controller according to claim 1; and the rider posture changing device as shown in Figure 3B.
Allowable Subject Matter
Claims 7-15 allowed as previously noted.
Claim 4 previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the controller is configured to evaluate the actuation state as an abnormal state if the electrical-load information is equal to or more than a threshold” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. 
Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. Applicant argues that Hara mentions the use of a potentiometer, but does not describe how it uses the detected value or how it controls the system with the detected value. The Examiner notes that claim 1 does not state how it is used either, so the prior art is applicable because it teaches using the sensor values in a manner to determine/control the height of the seat. The Examiner notes that using a second sensor of Hara as a backup to that of Pelot to determine the seat height in case of failure of the pressure sensor of Pelot would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention. The Examiner notes that the potentiometer of Hara could easily be added to the invention of Pelot as a backup sensor with minimal modification. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611    


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611